Citation Nr: 0530240	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  02-12 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for porphyria cutanea 
tarda (PCT), claimed as secondary to herbicide exposure.

2.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2001 and October 2001 RO 
decisions that denied service connection for porphyria 
cutanea tarda, and granted service connection for PTSD with a 
30 percent evaluation, effective January 8, 2001.  The 
veteran filed a timely appeal as to the denial of service 
connection for porphyria cutanea tarda and indicated that a 
higher evaluation for PTSD was warranted.

A videoconference hearing was held in May 2003, before the 
undersigned.

At the hearing, the veteran raised the issues of entitlement 
to service connection for residuals of a shell fragment wound 
of the back, and hepatitis C.  These issues have not yet been 
adjudicated, and are referred to the RO for such 
adjudication.

In January 2004, the Board remanded the case to the RO for 
further development.  

The of entitlement to service connection for PCT is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

The veteran's PTSD, results in symptoms approximating total 
occupational and social impairment.


CONCLUSION OF LAW

The criteria for a schedular disability rating of 100 percent 
for PTSD, have been met since January 8, 2001.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

I.  Factual Background

The veteran served in the Republic of Vietnam from July 23, 
1968 to July 14, 1969, and received a Purple Heart and the 
Combat Action Ribbon for service.  

VA outpatient treatment records dated from October 2000 to 
February 2001 show complaints of tension, anxiety, poor sleep 
and an inability to be around others.  He denied any 
homicidal or suicidal ideation.  

In January 2001 the veteran underwent an Addiction Severity 
Index (ASI) interview.  He reported depression, anxiety, 
tension, hallucinations, difficulty understanding, 
concentrating and remembering, and trouble controlling his 
violent behavior.  He also reported serious thoughts of 
suicide but no suicide attempt was noted.  His Axis I 
diagnosis was alcohol dependence.  He was assigned a Global 
Assessment of Functioning (GAF) score of 55.  

In March 2001, the veteran was afforded a VA PTSD 
examination.  He complained of daily intrusive thoughts 
pertaining to Vietnam as well as frequent nightmares after 
which he would awake shaking.  He expressed an inability to 
be around others and became anxious when he heard loud 
noises.  Moreover, he avoided conversations or movies 
pertaining to the military.  His affect was restricted and he 
admitted a feeling of detachment.  He expressed feelings of 
hopelessness and helplessness and once a week he experienced 
crying episodes.

His daily activities consisted of spending the entire day in 
his house.  He did not participate in any household duties 
and he had no friends or social activities.  He stated that 
he was not able to participate in such activities because of 
his skin disorder.

Upon examination of his mental status, it was noted that he 
was calm, and cooperative and related well.  His facial 
expression was sad and his speech was spontaneous with a low 
tone and a proper rate.  His mood was dysphoric with an 
appropriate affect and his thoughts were goal directed and 
relevant.  He was of average intelligence and expressed no 
delusional ideas.  He denied suicidal or homicidal ideas as 
well as audiovisual hallucinations.  He demonstrated good 
insight and judgment.  The pertinent Axis I diagnoses were 
PTSD and mood disorder secondary to medical condition.  He 
was assigned a GAF score of 60.  

It was noted during the examination that the veteran was not 
able to work due to his PCT and back and joint pain.  

VA outpatient treatment records dated from March 2001 to 
April 2002, show continuing treatment for PTSD.  

In December 2001 the veteran presented for a VA PTSD 
examination.  He reported difficulty falling asleep and noted 
that when he woke up he found himself fighting anxiety and 
experiencing a panic attack.  He reported nightmares and 
intrusive thoughts three to four times a week.  He attempted 
to avoid conversations as well as activities related to his 
Vietnam experience.  

He reported that he did not have friends, had limited social 
outlets and lived with his family.  He reported that he had a 
temper and anger outbursts that turned into verbal arguments.  
He denied any physical violence or fights and denied a 
history of suicidal attempts.  As far as hobbies, he reported 
that at one time he participated in deer hunting but his 
interest level in that activity had declined.  In regards to 
employment, he reported that he had been unemployed since 
September 2000 because he suffered from back pain, joint pain 
and PCT.
 
Upon examination of his mental status, his mood was sad, his 
affect was restricted and his thoughts were goal directed.  
He denied any delusional thoughts, visual disturbances, or 
auditory hallucinations.  He also denied any homicidal or 
active suicidal thoughts but stated that most of the time he 
felt down and anxious.  He was oriented to place, person and 
time.  His memory was "fine" and he exhibited good insight 
and judgment.  

The examiner opined that the veteran met the DSM-IV criteria 
for PTSD.  Cognitively he had anxiety problems and his social 
and interpersonal functions were restricted.  He had 
affective symptoms at times in that he felt low and anxious.  
His PTSD symptoms consisted of nightmares, hyper-physiologic 
arousals, problems with sleep, and irritability.  The 
pertinent Axis I diagnosis was PTSD.  His GAF score was 57.  

In May and November 2002, Vet Center Team Leader's reported 
that the veteran had been under the care of the Vet Center 
due to chronic and severe PTSD, and depression as a result of 
his service in Vietnam.  It was reported that the veteran's 
condition had worsened over time.  He had difficulty with 
insomnia, flashbacks, and intrusive thoughts.  He reported 
anger control problems and dissociative thoughts when he 
remembered his wounds.  He experienced anxiety and panic 
attacks and developed social isolation from his family as 
well as crowds or anything that reminded him of the war.  A 
present GAF score of 35 was noted with a past year score of 
45.  The Team Leader's concluded that the GAF score had 
decreased.  

In a June 2004 addendum to the Vet Center Team Leader's 
November 2002 assessment, it noted that the veteran appeared 
for treatment on five separate occasions since the November 
2002 clinical summary and his condition was unchanged.  

In July 2004 the veteran underwent a VA PTSD examination.  
The veteran complained of difficulty with sleep due to 
environmental noises and nightmares.  He had combat dreams 
one to two times per week and during those times, he 
developed panic like attacks with sweats.  

Upon mental status examination, the veteran was alert, fully 
oriented and casually attired.  His speech was at an 
appropriate rate and flow.  There was an absence of loosening 
of association or flight of ideas.  He reported an excessive 
amount of depression and anxiety and his mood was constant.  
He did not want to do any activities or go anywhere and he 
did not communicate with others or wish to be around others.  
He had difficulty organizing tasks in the morning and his 
memory and concentration were poor.  He lost interest in his 
usual and customary activities and his energy level was low.  
He had a decrease in appetite but reported that it fluctuated 
and had been worse in the last three weeks.  

He reported recent passing suicidal thoughts and felt that he 
"did not have a life."  He complained of nightmares two to 
three times per week and had daily intrusive thoughts of the 
military.  He continued to experience flashbacks and 
withdrawal from social situations.  

The examiner noted evidence of significant impairment in 
social, family and occupational functioning and reported that 
there were no significant periods of time when his PTSD was 
in remission.  The pertinent Axis I diagnoses were chronic 
PTSD and depressive disorder, not otherwise specified.  The 
examiner assigned a GAF score of 50, and reiterated that the 
veteran had serious symptoms of suicidal ideation, occasional 
panic attacks, flattened affect, and increased feelings of 
being seclusive and reclusive.


II.  Pertinent Legal  Criteria 
A.  Entitlement to an initial evaluation in excess of 30 
percent
 for post-traumatic stress disorder (PTSD)

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify 
the various disabilities.  Id.  It is necessary to evaluate 
the disability from the point of view of the veteran working 
or seeking work, 38 C.F.R. § 4.2 (2005), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2005).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The current 
level of disability, however, is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 126 (2001).

The veteran's PTSD is rated under Diagnostic Code 9411.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 
9411, a 30 percent disability evaluation requires 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent disability evaluation encompasses disability 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411.

The Federal Circuit has held that the sole basis for a 100 
percent rating is total occupational and social impairment.  
Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
(DSM-IV)).  

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  Id.

A score from 21 to 30 is indicative of behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  Id.

III.  Analysis 

The veteran has most recently been assigned GAF scores 
ranging from 35 to 50.  These scored denote an inability to 
work.  Scores were somewhat higher earlier in the appeal 
period, but the undisputed record shows that he has been 
unemployed since the effective date of service connection for 
PTSD.  While he has at times attributed his unemployment to 
conditions other than PTSD, the GAF scores support a finding 
that PTSD would be sufficient to preclude employment 
throughout the period since the effective date of service 
connection.  The Board is cognizant that other psychiatric 
conditions have been reported, but the reported substance 
abuse has been in remission, and no examiner has separated 
the symptomatology of his service connected PTSD from the 
non-service connected depression.  The Board, therefore, 
attributes all symptoms to his service connected PTSD.  
Mittleider v. Brown, 11 Vet. App. 181 (1998).

The veteran has consistently reported little social 
interaction other than that with his spouse.  While complete 
social impairment is not shown, his symptoms appear to 
approximate that level of impairment.  38 C.F.R. § 4.7.  

Accordingly, the Board finds that the evidence favors the 
grant of a 100 percent rating for PTSD effective from the 
date of service connection.  Fenderson v. West, 12 Vet. App. 
119 (1999).


ORDER

An initial disability rating of 100 percent is granted for 
PTSD, effective January 8, 2001.


REMAND

Following the Board's remand, the veteran was afforded a VA 
examination to ascertain the etiology of the claimed PCT.  On 
the ensuing VA examination in August 2004, the examiner 
commented that the veteran had active hepatitis C, and that 
it was known that people with hepatitis C had an altered 
clearance of porphyrin by the liver.  

The opinion provides a link between PCT and hepatitis C.  The 
Board noted in its remand that the veteran had raised an 
unadjudicated claim for service connection for hepatitis C.  
That claim remains unadjudicated.  In view of the examiner's 
opinion, it is now inextricably intertwined with the claim 
for service connection for PCT.  Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).

Accordingly this case must be remanded for the following:

The RO or AMC should adjudicate the 
veteran's claim for service connection 
for hepatitis C.  Only if the veteran 
perfects an appeal of this issue, will it 
be further considered by the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


